Case 4:18-cr-00575 Document 300 Filed on 01/19/21 in TXSD Page 1 of 1




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 19, 2021
                                                                Nathan Ochsner, Clerk
